Opper, J., dissenting: It is stipulated that the sums in question were actually paid out by petitioner for the daughter’s support. See Regs. 105, sec. 81.40. The other statutory condition that they be also “reasonably required” to fulfill the daughter’s “standard of living” is met at least prima facie by the court order requiring the executors to make payments, as here they actually did. Mary M. Buck et al., Executors, 25 B. T. A. 780, 791, reversed on other grounds, (C. A. 9) 73 F. 2d 760. And the other reasons given for reaching the same result are, in my view, untenable. Notwithstanding the temporary nature of the question, in view of the amendments contained in the Eevenue Act of 1950, they should not be regarded as a sound justification for the position taken. The daughter was, under the decided cases, as much a dependent in the legal sense as a wife or minor child. In Estate of Daisy W. Jacobs, 8 T. C. 1015, we held by implication that if it could be shown that the surviving husband of a deceased wife had actually been supported by the wife, he could, although an adult, be treated as a dependent under the Federal statute. “The fact that the widow had income of her own and did not have to have the allowance made by the Probate Court is beside the question.” Estate of Peter D. Middlekauff, 2 T. C. 203. See also Estate of Ralph Rainger, 12 T. C. 483. Since the showing here is adequate that the daughter did in fact live with decedent and was in fact dependent in the sense in which that term has been used in other cases construing this statute, I am forced to note my dissent on the final issue.